Citation Nr: 1302036	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO. 09-34 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a higher initial evaluation for right knee degenerative joint disease than the 10 percent assigned. 

2. Entitlement to an increased evaluation for right knee instability status post anterior cruciate ligament repair.

3. Entitlement to an increased evaluation for left knee disability, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1991 to January 1999.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, granting service connection and assigning an initial 10 percent disability rating for right knee degenerative joint disease, and denying increased ratings for service-connected left knee strain and right knee instability status post anterior cruciate ligament repair. 

The Board notes that by the August 2007 decision the RO recharacterized the Veteran's service-connected left knee disability as left knee strain, based on current July 2007 VA examination findings of no instability, whereas the service-connected left knee disability was previously characterized as instability.  So as not to prejudice the Veteran, the Board has characterized the service-connected left knee condition more broadly, simply as a disability, in recognition of the possibility that recurrent instability may be present that failed to manifest on the specific days of recent examinations in July 2007 and January 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran's authorized representative in a December 2012 Informal Hearing Presentation included the Veteran's contentions that his left and right knee disabilities continued to worsen and become more painful. Thus, the Veteran effectively contends that his service-connected disabilities that are the subject of this appeal have increased in severity since the most recent VA examination for compensation purposes in January 2010.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). An examination will be requested whenever VA determines, as in this case, that there is a need to verify the severity of a disability. See 38 C.F.R. § 3.159(c)(4) (2012). 

Additionally, while at the most recent VA examination in January 2010 the examiner objectively found no instability, weakness, or guarding in either knee, in his September 2009 VA Form 9 the Veteran complained of locking, stiffness, loss of endurance, and increased pain in both knees, as well as increasing instability in the right knee. At the January 2010 examination the Veteran reported that he had incapacitating episodes requiring bed rest recommended by his doctor, Dr. M., for an interval of 60 days between January 2009 and March 2009, reportedly associated with fluid build-up in the knees. The Veteran then also reported that he could not perform his job adequately due to limited lifting, walking, and climbing as a result of his knee disorders. The January 2010 examiner failed to note the Veteran's occupation, or to address the role of his knee disabilities in any interference with gainful employment. Unemployability due to the knee disabilities is implicated by the Veteran's assertion of inability to adequately perform his work, and this must be addressed upon remand. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (an expression of unemployability related to claimed disabilities is to be considered an implied claim for a total disability rating based on unemployability due to service-connected disabilities (TDIU)); 38 C.F.R. § 4.16(a),(b) (2012). Extraschedular consideration is also implicated by these assertions. 38 C.F.R. § 3.321(b)(1) (2012).

The record does not reflect that the RO made efforts to obtain records of Dr. M., to better inform the adjudication of the claims. Upon remand, appropriate efforts should be undertaken.


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of the knee disorder claims the subject of appeal. 

2. With the Veteran's authorization and assistance, as appropriate, obtain any as yet unobtained records of examination or treatment for his knees, including both VA and private records. This should include records of treatment or evaluation from Dr. M., whom the Veteran reported at the January 2010 examination had recommended bed rest for a period of sixty days between January and March of 2009. 

4. Afford the Veteran an examination by an appropriate specialist to determine the current nature and severity of disability in each knee. The claims file must be made available to the examiner for review in conjunction with the examination.  In addressing the questions below, the examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented in service and post-service records, to include any prior examinations or treatments.  To the extent credible and medically supportable, other evidence, including lay statements, may be used to support a diagnosis or an assessment of severity or etiology, even in the absence of contemporaneous medical evidence.  Any tests or studies necessary to answer the questions below should be conducted. The examiner should do the following: 

a. The examiner is advised that the present examination is necessitated by the Veteran's assertion of increased severity of left and right knee disabilities since his most recent VA examination addressing these disabilities in January 2010. The examiner should thus note any more recent examination and treatment records, including any recent surgeries, and any documented medical evidence of prescribed bed rest or other care for the Veteran's service-connected knee disabilities. 

b. Note the Veteran's subjective assertions of disability and symptoms of disability of each knee, and address the degree to which these assertions are credible based on their support and/or contradiction by other evidence of record, including past clinical records and current clinical findings. The examiner is advised that to the extent these subjective assertions are found credible, they may serve to support the examiner's assessments of knee disabilities. 

c. Measure and record the range of motion of each knee (flexion and extension) in degrees. 

d. For each knee, state whether there is weakened movement, excess fatigability, or incoordination. Also, state whether pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time. Each of these determinations should be stated in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, or pain on use or during flare-ups. If this is not feasible, the examiner should explain why.

e. For each knee, state whether there is objective evidence of lateral instability or other instability, or recurrent subluxation. If there is, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed. Also address the presence or absence of locking and giving way in each knee. If objective evidence is not found, attempt to reconcile - by either accepting or discounting, and in either case providing an explanation - any subjective reports by the Veteran of any subluxation, instability, locking, or giving way in each knee. State whether the Veteran can have instability or subluxation of the knee which would not manifest on objective testing, and if so, the severity of such should be described in terms of slight, moderate, or severe. 

f. The examiner must explicitly address observed and clinical findings supporting or not supporting symptoms of disability, including the Veteran's complained-of levels of impairment for each knee. 

g. The examiner should, to the extent possible, differentiate disability of each knee from disability due to other causes. 

h. With respect to each identified impairment of each knee, give an opinion as to the effect that such impairment has on the Veteran's ability to engage in a substantially gainful occupation, including manual and sedentary positions. Note the Veteran's current and past occupations, and address the impairment his current knee disabilities would have on such employment. 

i. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7. Thereafter, readjudicate the remanded claims de novo, with due consideration of the possibility of ratings on an extraschedular basis. Also address the issue of TDIU, as raised by the record. If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


